This action, as you have brought it, is a joint one, and an abatement as to one is therefore an abatement of the whole writ; for otherwise, your judgment will not be as broad as the writ. That demands a debt against two; the judgment will be against one only; the other, by his contract, is to be contributary to the debt, and the Court will not discharge him because of an irregular service of process and lay the burden of the whole upon the other. That does not go to the merits, nor does it prove him not to be contributary, as you have declared he is.